ACCEPTED
                                                                                                     01-15-00152-cv
                                                                                         FIRST COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                               4/27/2015 4:55:01 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                             CLERK




                                                                                FILED IN
                                                                         1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                         4/27/2015 4:55:01 PM
Via Texas E-filing                                                       CHRISTOPHER A. PRINE
                                                                                 Clerk
April 27, 2015

Honorable Christopher A. Prine
Clerk of the Court
First Court of Appeals
301 Fannin Street
Houston, Texas 77002-2066

       Re:       No. 79750-CV, DONALD B. MULLINS and BLUE SKY RIGHT OF WAY,
                 L.L.C. v. MARTINEZ ROW f/k/a and MARTINEZ  INVESTMENTS; IN
                 THE DISTRICT COURT OF BRAZORIA COUNTY, TEXAS 149th
                 JUDICIAL DISTRICT; On Appeal to FIRST COURT OF APPEALS,
                 CAUSE NO. 01-15-00152-CV

Dear Mr. Prine:

In further response to the court’s letter dated March 27, 2015.

   1. Appellants have ascertained that a brief Reporter’s Record was created on November 10,
      2014, and/or February 10, 2015, in the 149th District Court. These are the hearing dates in
      the    trial    court     for     the     orders      and     judgment      on     appeal.

   2. Appellants will immediately transmit payment to the court reporter for transcripts of
      these hearings on receipt of the estimate for preparation of these items.

   3. Upon receipt of an estimated filing date for the Reporter’s Records, Appellants will file a
      motion to conform the Appellants’ initial briefing deadline to the estimated filing date.

Thank you for your attention to this matter.

Sincerely,




Patrick F. Timmons, Jr.
cc: Ms. Leslie Shores